DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on June 16, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.

This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  in lines 24- 25 of Claim 1, the phrase “wherein the parking brakes (8) is configured to be applied…” should read –wherein the parking brakes (8) are configured to be applied…--, in line 33 of Claim 1, the element numeral –(2b)—should be inserted after the term “the second brake circuit” to be consistent with the previous claim numerology in the earlier lines of the claim, in line 2 of Claim 16, the phrase “the pressure modulator (9a,9b) is configured…” should read –the pressure modulators (9a,9b) are configured…--, since multiple pressure modulators are being recited here, in line 3 of Claim 16, the term “the pressure modulator output pressure (pDa, pDb)” should read –the pressure modulator output pressures (pDa, pDb)—since multiple output pressures are being recited here, and in the lines 6-7 of Claim 16, the term “first or second service brake control signal (Sa,Sb)” should read –first or second service brake control signals (Sa,Sb)—since multiple control signals are being referenced here.   Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9, 11-14, and 16-22 are objected to as outlined above or as being dependent upon an objected to base claim, but would be allowable if rewritten to overcome these objections. 
The following is a statement of reasons for the indication of allowable subject matter:  While German Patent No. DE 102008009043 to Steinberger et al (see the examiner’s provided translation) discloses an electronically controllable brake system having a service brake control module for controlling at least one first and one second service brake circuit, the first service brake circuit having first service brakes, wherein a first service-brake brake pressure can be supplied to the first service brakes and the service brake control module is designed to generate a first service brake control signal as a function of a brake specification, wherein the first service-brake brake pressure is generated as a function of the first service brake control signal and can be specified to the first service brakes for the implementation of the brake specification, electrically controlled by the service brake control module, via the at least one first service brake circuit, the second service brake circuit having second service brakes, wherein a second service brake pressure can be supplied to the second service brakes and the service brake control module is designed to generate a second service brake control signal as a function of the brake specification, wherein the second service brake pressure is generated as a function of the second service brake control signal and can be specified to the second service brakes for the implementation of the brake specification, electrically controlled by the service brake control module, via the at least one second service brake circuit, a parking brake circuit having parking brakes, wherein the parking brakes can be closed for parking braking and/or auxiliary braking of the vehicle, and a trailer control module having a trailer brake pressure connection point for connecting to a trailer brake pressure coupling head, the trailer control module being designed to produce a trailer brake pressure and to output said trailer brake pressure via the trailer brake pressure connection point, Steinberger et al do not disclose 
that the brake system is configured to perform at least one of the following
safety braking measures in the event of a malfunction of the first brake circuit; or of
the second brake circuit; or of the trailer control module: in the event of a malfunction of the first service brake circuit: to control the first service brake pressure at the first service brakes of the first service brake circuit depending on the trailer brake pressure specified by the trailer control module; or in the event of a malfunction of the second service brake circuit: to control the second service brake pressure at the second service brakes of the second service brake circuit depending on the trailer brake pressure
specified by the trailer control module or to apply the parking brakes; or in the event of a malfunction of the trailer control module (15): to control the trailer brake pressure at the trailer brake pressure coupling head depending on the first service brake pressure or on the second service brake pressure.
 	In other words, none of the prior art teaches the implementation of a redundant electrical control of the services brakes as claimed.  It is for this reason that applicant’s invention defines over the prior art of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,022,488 to Beier et al., U.S. Patent No. 11,203,332 to Van Thiel, PG Publication No. 2022/0144232 to Van Thiel, U.S. Patent No. 11,370,404 to Michaelsen et al., U.S. Patent No. 11,377,079 to Van Thiel, European Patent No. EP 3626559 to Adler et al., and European Patent No. EP 3626562 to Adler et al all disclose electronically controllable brake systems similar to applicant’s.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        08/03/22